Citation Nr: 1539306	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include for treatment purposes under 38 U.S.C. Chapter 17.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from July 1982 to January 1986 for which he received honorable discharge.  He also served from January 1986 to March 1988, when he was discharged under conditions other than honorable.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of this hearing is of record.  

The Board previously remanded these matters for development in May 2015.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's low back disability is not related to service.

2.  The most probative evidence of record indicates that the Veteran's hemorrhoids are not related to service.

3.  The most probative evidence of record indicates that the Veteran's IBS is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The requirements for establishing service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The requirements for establishing service connection for IBS have not been met.  38 U.S.C.A. §§ 1131, 1137, 1700, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  VCAA notice was provided in February 2012 and additional notice was provided in June 2015 regarding the requirements for establishing service connection on a secondary basis.  The case was readjudicated  in a July 2015 supplemental statement of the case.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  The Veteran has     not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the May 2015 remand have been undertaken.  A VA back examination was conducted in July 2015 and an opinion was provided.  Additionally, by letter dated June 2015 the Agency of Original Jurisdiction provided VCAA notice on secondary service connection, asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his claimed conditions, and to provide a release for each provider.  The Veteran subsequently submitted additional medical evidence and updated VA treatment records were also associated with the file.  The Board recognizes that the Veteran reported in an August 2015 letter that he never received a VCAA letter sent to him in July 2015.  To the extent the Veteran is referencing the June 2015 VCAA letter, that letter was addressed to the Veteran's most recent address of record and there is no indication that the letter was returned as undeliverable.  In this regard, the Board points out that the address to which the VCAA letter was mailed is the same address the Veteran wrote as his return address on his August 2015 letter and the same address he used on other correspondence mailed to VA.  Accordingly, the presumption of regularity applies to show that the Veteran was properly notified    of the requirements to establish secondary service connection.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) ("[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"); see also Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007) (an appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Compensation is not payable unless the period of service on which the claim       was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).  This is of particular importance in this case, as the Veteran received an honorable discharge for his June 1976 to June 1980 and July 1982 to January 1986 periods of active duty, while his January 1986 to March 1988 period of active duty is considered dishonorable for VA purposes.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Low Back Disability

The Veteran contends that he is entitled to service connection for a low back disability due to his in-service reports of back pain and spasm or due to his service-connected perirectal abscesses that reportedly caused him to adopt a modified gait.  

As an initial matter, the evidence shows that the Veteran has a low back disability including degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's low back disability is related to service.

The Veteran's STRs reveal that the Veteran was seen in November 1982 for back pain.  The assessment at that time was gastroenteritis.  Subsequently, in March  1985 the Veteran reported a one month history of muscle spasms of his back;       the clinician's impression was transient kidney pain.  Thereafter, during January 1986 and February 1988 medical examinations performed in conjunction with the Veteran's reenlistment and separation from service, the Veteran's spine was noted as being within normal limits.  Additionally, in reports of medical history completed by the Veteran in January and July 1986 and February 1988 he denied any back problems.  Thus, there is no competent evidence showing a chronic disability of the back (to include arthritis) in service.

Nor is there competent evidence showing arthritis of the back within one year    after the Veteran's separation from service.  In fact, the Veteran was not seen for     a low back disability after service until July 2007 after he twisted his back at    work.  Subsequently, in July 2009 there was no evidence of bony pathology or radiographically significant degenerative changes noted during a lumbar spine examination.  Thereafter, in March 2010 the Veteran injured his back in the workplace again.  

As the competent evidence fails to show a chronic disability of the back in service or for many years thereafter, competent evidence linking the current disability to service is necessary.  On this question, the preponderance of the competent and probative evidence is against the claim.

In December 2012 the Veteran was afforded a VA examination in connection with his claim for service connection.  At that time the Veteran reported one in-service episode of muscle spasms of his back that resolved after three or four days and that his back was subsequently fine until 2002, at which point he began experiencing sharp radiating pain.  Following a review of the record and examination of the Veteran, the examiner concluded that a nexus does not exist between the Veteran's current back complaints and those that occurred during active duty service.  In support of the opinion, the examiner noted that the Veteran was diagnosed with muscle spasms in service and that there was no evidence of ongoing medical care for that, or any other back condition.  The examiner also noted that based on the Veteran's own report, his current back pain had its onset in 2002, over a decade after his separation from service and over 15 years after his last in-service report of back pain.  Finally, the examiner noted that the mild degenerative changes indicated on the Veteran's spinal x-rays "were not caused by one episode of muscle spasms which were self-limiting..." 

Thereafter, pursuant to the Board's May 2015 remand directives, the Veteran was afforded another VA examination in July 2015.  At that time the Veteran reported that his back pain increased as his perirectal abscesses worsened in the mid-2000's and he claimed that the pain was caused by his uneven gait due to his cysts.  Following a review of the record and examination of the Veteran, the 2015 examiner concluded that it is less likely than not that the Veteran's low back disability was caused or aggravated by his service or his service-connected perirectal abscesses.  Specifically, the examiner noted the Veteran's in-service treatment for back spasms, but indicated that there was no evidence of a chronic low back disability while on active duty service.  Regarding any possible relationship between the Veteran's service-connected perirectal abscesses and his back condition, the examiner noted that the Veteran did not present with any gait disturbances.  The examiner ultimately stated that there was no indication that the Veteran's low back disability was caused or aggravated by the Veteran's abscesses as his low back disability is caused by nerve root compressions (which are caused by disc herniation or spondylosis), and not perirectal abscesses which arise from glandular crypts and have not caused the Veteran to present with    an antalgic gait.

The Board notes the Veteran's assertions that the 2012 and 2015 VA examiners informed him that they would not review the claims file and that the 2015 examiner's findings were impossible given his prior appointment for treatment of his perirectal abscesses.  Review of the examination reports fails to reveal any insufficiency in the examinations.  In fact, the examiners both noted that they reviewed the claims file and this assertion is supported by their repeated reference to in-service and post-service treatment records.  The Veteran's unsubstantiated statement is insufficient to rebut the presumption of regularity.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).

The Board further finds that the opinion of the 2015 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is supported by the findings of the December 2012 examiner.  There is no medical opinion of record to the contrary.

While the Veteran contends that his low back disability is related to service, the diagnosis of DDD and DJD and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his low back disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinions rendered by the VA examiners to be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence of the Veteran's current low back disability in service or for many years thereafter, and there is no competent evidence linking the Veteran's current low back disability to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a low back disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hemorrhoids

The Veteran contends that he developed hemorrhoids during service that have continued since that time.

As an initial matter, the evidence of record shows that the Veteran has been diagnosed with and treated for hemorrhoids.  Accordingly, the first element of service connection has also been met with respect to this claim.  Thus, the question becomes whether the Veteran's hemorrhoids are related to service.

The Veteran's STRs are negative for any findings or treatment for hemorrhoids during service.  During a medical examination performed in conjunction with       the Veteran's re-enlistment in January 1986 his anus and rectum were noted to be within normal limits.  Thereafter, in February 1988 his anus and rectum were again noted as within normal limits aside from his perirectal abscesses.  Similarly, the Veteran denied a history of piles or rectal disease in a July 1986 report of medical history, and in February 1988 he reported that he did not know if he had piles        or rectal disease; upon questioning the examiner indicated concerns regarding perirectal abscesses.

In February 2012 the Veteran was afforded a VA examination in connection with his claim for service connection.  At that time the Veteran reported that he began bleeding from his rectum after bowel movements in service and that he experienced this problem off and on until 2011 when he was seen and diagnosed for internal hemorrhoids.  

As an opinion was not requested or provided in conjunction with the February 2012 examination, another examination was performed in December 2012 by the same examiner who performed the prior examination.  Following examination of the Veteran and review of the record, the examiner opined that it was less likely than not that the Veteran's hemorrhoids are related to his service.  In support of the opinion, the examiner noted that no nexus exists between the Veteran's current complaints and the rectal complaints that occurred during service.  Specifically,   the examiner noted that the Veteran's in-service complaints and treatments related to his service-connected perirectal abscesses which are of an infectious etiology, and not hemorrhoids, which are a vascular condition related to the proximity of blood vessels to the skin.  There is no medical opinion of record to the contrary.

After review of the evidence of record, the Board finds that although the Veteran currently has hemorrhoids, the preponderance of the probative evidence is against a finding that his hemorrhoids were caused by service.

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran on two separate occasions is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

While the Veteran contends that his rectal bleeding is related to service, the diagnosis of hemorrhoids and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the onset and etiology of his hemorrhoids is not competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  Moreover, whether the symptoms the Veteran experienced   in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for hemorrhoids is denied.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.

IBS

The Veteran contends that he developed IBS during service that has continued since that time.

The Board notes that the RO initially determined below that the Veteran's IBS claim is from his January 1986 to March 1988 period of active duty for which the Veteran was discharged under other than honorable conditions and that the claim was initially adjudicated for treatment purposes only under 38 U.S.C. Chapter 17.  However, in the July 2015 Supplemental Statement of the Case, the Agency of Original Jurisdiction also considered service connection for compensation purposes based on the Veteran's honorable periods of service.  Additionally, the Board notes that the Veteran alleges that his IBS symptoms began during his first two honorable periods of service and that his STRs indicate treatment for gastroenteritis during his honorable and other than honorable periods of service.  Thus, in the following analysis the Board has considered whether the Veteran is entitled to service connection for IBS for compensation purposes or for treatment purposes only based on his other than honorable period of service.

As an initial matter, the evidence shows that the Veteran has been diagnosed with and treated for IBS.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's IBS is related to service.

The Veteran's STRs show that he reported digestive issues during service and was diagnosed with gastroenteritis (November 1982, February 1984, and June 1987); acid stomach (November 1982); and a viral syndrome (May 1983).  However, the Board notes that the Veteran's abdomen and viscera were noted as normal during his January 1986 and February 1988 medical examinations performed in conjunction with the Veteran's reenlistment and separation respectively, and he denied a history of indigestion or stomach and intestinal problems in January and July 1986 reports of medical history.  Additionally, while the Veteran endorsed frequent indigestion in a February 1988 report of medical history, he denied a history of stomach or intestinal problems at that time. 

As noted above, in December 2012 the Veteran was afforded a VA examination in association with his claims for service connection.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed IBS is not related to his military service.  In support of the opinion the examiner noted that the Veteran's in-service diagnoses of gastroenteritis, which was diagnosed during the Veteran's honorable and the other than honorable service, and viral syndrome, but opined that these conditions were self-limiting.  Moreover, the examiner noted that there was no credible medical documentation of on-going care for abdominal conditions until July 2010 when the Veteran was initially diagnosed with IBS.  

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's currently diagnosed IBS is not related to service.

The Board attaches great probative weight to the conclusion of the December 2012 VA examiner that the Veteran's current IBS was not related to service.  The VA examiner reviewed the claims file and the Veteran's medical records and was apprised of the medical history.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  See Nieves-Rodriguez, supra.  As such, the opinion is highly probative.  There are no     contrary medical opinions of record.

To the extent that the Veteran himself believes that his IBS is related to service, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis and etiology of his claimed disability is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau, supra.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Here, the most probative medical evidence demonstrates that the Veteran's IBS is not related to service.  Such evidence is of greater probative value than the Veteran's lay contentions.

In sum, the preponderance of the competent and probative evidence is against the claim, and the claim for service connection for IBS for compensation purposes and for treatment purposes only is denied.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for IBS is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


